Citation Nr: 1106969	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued a noncompensable disability evaluation 
for the Veteran's bilateral hearing loss.  The Veteran filed a 
notice of disagreement with this rating and subsequently 
perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is needed 
with respect to the Veteran's claim for a compensable rating for 
bilateral hearing loss.

The Veteran claims that his bilateral hearing loss is worse than 
it is currently rated.  

The Veteran submitted July 2006 audiological test results from 
his private physician.  While the doctor noted that the Veteran's 
puretone testing revealed mild, dropping to severe bilateral high 
frequency sensorineural hearing loss, the doctor supplied the 
results of the audiogram in a graphical form that were not 
numerically interpreted.  The Board may not use the results from 
that testing when evaluating the Veteran's level of auditory 
impairment because the graph is not accompanied by numerical 
results.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

Additionally, in this particular case, the January 2007 VA 
examination is too remote in time to address the current severity 
of the Veteran's service-connected bilateral hearing loss.  
Furthermore, on the July 2007 VA Form 9, the Veteran reported 
that his current hearing loss had worsened.  See also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after a two year period between the 
last VA examination and the Veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  Therefore, 
the Board must remand this matter to afford the Veteran an 
opportunity to undergo a VA examination to assess the current 
nature, extent and severity of his bilateral hearing loss.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1)	The Veteran should be scheduled for a new VA 
examination to determine the current level of 
severity of his service-connected bilateral 
hearing loss.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  The examiner should note in 
the examination report that the claims folder 
and the remand have been reviewed.  All 
necessary testing should be provided, to 
include audiological and Maryland CNC 
testing.

2)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  
Thereafter, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


